Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment that the depth images has distance information of each point and the current flight position and a weight from a present weight and distance factor. 
The amendment was filed without an AFCP 2.0 pilot program request and is treated as normal after final practice.
The amendment requires further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment entered and searched in full.

/JEAN PAUL CASS/Primary Examiner, Art Unit 3668